Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 have been allowed.
Claims 13-21 have been cancelled.
All other claims have been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record is Golab et al. USP 10,240,916.  Golab discloses a method and apparatus for calibrating laser displacement sensors within a vehicle inspection system. A calibration target structure is positioned within an operative field of view for the laser displacement sensor, providing one or more optical targets onto which illuminating laser beams from the laser displacement sensor are projected. Displacement measurements are acquired with the optical targets disposed at a plurality of positions within the field of view. The resulting displacement measurements, together with known position information for the optical targets, are utilized to calibrate an associated imaging sensor such that the displacement measurements associated with each illuminating laser beam and known positional information agree to within a desired tolerance throughout the operative field of view for the laser displacement sensor.
Golab discloses via figure 1:

    PNG
    media_image1.png
    844
    619
    media_image1.png
    Greyscale

Figure 5 of Golab discloses:

    PNG
    media_image2.png
    928
    669
    media_image2.png
    Greyscale

Figure 2 of Golab discloses:

    PNG
    media_image3.png
    928
    735
    media_image3.png
    Greyscale


Figure 3 of Golab discloses:

    PNG
    media_image4.png
    812
    716
    media_image4.png
    Greyscale




In regard to claim 1, Golab taken either individually or in combination with other prior art of record fails to teach or render obvious a system for aligning a target to a vehicle for calibration of a sensor equipped on the vehicle, said system comprising:
a computer system, said computer system configured to selectively actuate said actuators to position said target relative to a vehicle positioned in front of said target adjustment frame, with said target mount being moveable by said actuators longitudinally and laterally with respect to a longitudinal axis of the vehicle when positioned in front of said target adjustment frame, vertically, and rotationally about a vertical axis;
orientation of the vehicle relative to said target adjustment frame and to actuate said actuators responsive to the determination of the orientation of the vehicle relative to said target adjustment frame
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McClenahan et al. (U.S. patent application publication 2014/0253909) discloses a vehicle wheel service system including a plurality of sensors positioned in proximity to a heavy-duty multi-axle vehicle, to measure angles associated with three or more axles of the vehicle without repositioning the mounting of the sensors after initiating a measurement procedure. Additional sensors, associated with a vehicle reference, such as the vehicle frame axis, are disposed to provide vehicle reference measurement data which is communicated to a processing system. The processing system is configured with software instructions to evaluate the measurement data and to determine various vehicle wheel alignment angle measurements and/or necessary vehicle adjustments for each axle relative to the vehicle reference or to a fixed axle having a determined relationship to the vehicle reference.
Ren et al. (U.S. patent application publication 2020/0117210) discloses classifying areas close to the robotic vehicle as feature-rich or feature-poor based, at least in part, on identified environmental features. A processor may select a target position based, at least in part, on the classified areas and the path costs, and initiate movement of the robotic vehicle toward the selected target position. Occasionally during transition of the robotic vehicle, the processor may determine whether the robotic vehicle has reached the target position and in response to determining that the robotic vehicle has not reached the target position, the processor may adjust the robotic vehicle's trajectory. For example, the processor may perform localization of the robotic vehicle based, at least in part, on the classified areas and may also modify a path of the robotic vehicle to the target position based, at least in part, on the localization and the classified areas. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667